 

Exhibit 10.8

February 15, 2016

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, CA  91320-1799

Attention:  Corporate Secretary

Re:    Amendment of Exclusivity Letter

Ladies and Gentlemen:

Unilife Corporation (“Unilife”) and Amgen Inc. (“Amgen” and, together with
Unilife, the “Parties”) have entered into an exclusivity letter agreement dated
December 31, 2015 (the “Exclusivity Letter”).  Capitalized terms used but not
defined in this letter shall have the meanings assigned to such terms in the
Exclusivity Letter.

Pursuant to Section 13 of the Exclusivity Letter, the Parties intend to hereby
amend the Exclusivity Letter, and agree that the Exclusivity Period in Section
1(a) of the Exclusivity Letter shall be extended through and to 11:59 pm Pacific
Time on Friday, February 26, 2016 so long as the Parties continue to negotiate
in good faith a Transaction.

 

Very truly yours,

 

UNILIFE CORPORATION

 

 

 

By:

 

/s/ John Ryan

Name:

 

John Ryan

Title:

 

SVP, General Counsel & Secretary

CONFIRMED AND AGREED TO:

AMGEN INC.

 

By:

 

/s/ David Piacquad

Name:

 

David Piacquad

Title:

 

Sr. Vice President,

 

 

Business Development

 

 